257 Ga. 778 (1988)
364 S.E.2d 275
DUGGER
v.
SPROUSE et al.
45134.
Supreme Court of Georgia.
Decided February 4, 1988.
William W. Keith III, for appellant.
Kinney, Kemp, Pickel, Sponcler & Joiner, F. Gregory Melton, C. Bradford Marsh, Palmer H. Ansley, for appellees.
SMITH, Justice.
Appellee Anthony Plavich is an employee of the Murray County school system. A suit was filed by a student, appellant Darin Dugger, for injuries he received when he was thrown from the back of a pickup truck while delivering wrestling mats from one county school *779 to another. The appellee's motion for summary judgment, based upon the defense of sovereign immunity, was granted. We affirm.
If insurance coverage is obtained by a government entity, then the government entity (the county in this case) waives its sovereign immunity to the extent of such insurance coverage. Martin v. Ga. Dept. of Public Safety, 257 Ga. 300 (357 SE2d 569) (1987). However, where the plain terms of the policy provide that there is no coverage for the particular claim, the policy does not create a waiver of sovereign immunity as to that claim. Here the trial court found that the policy did not provide coverage for the appellant's claim. Where there is no insurance coverage, there is no waiver of sovereign immunity.
Judgment affirmed. All the Justices concur.